Robinson, J.
Fully do I concur in the opinion written by Mr. Justice Grace.
As it appears from the long and bunglesome record, in April, 1916, James Caldwell, of Stark county, made a will, giving to his daughter, May, a nominal sum, and to his wife, $15,000 in cash and a lot of ■other property, amounting to half his estate, and to the above-named trustees he left the rest of his estate to be held in trust and to accumulate for twenty-five years, awaiting the advent of a son, long lost and probably dead. If the son did not return and claim his share of the estate, then, after the lapse of twenty-five years, it was to go to a sister of deceased. About a year after the making of the will, and at the same moment, the testator and his wife were instantly killed. The deceased left an estate of $60,000. As he did not leave a surviving wife, the whole estate went to his issue. It went in equal shares to May Moran and the long lost son, if alive, and, if dead, then, by the terms of the will, the share of the son went to the sister of the deceased. Will or no will — son or no son — May Moran had title clear to one half of the estate. She retained defendants as her attorneys. They at once induced her to sign a contract of May 9, 1917, giving them 50 per cent of any sum realized from the estate, in addition to expense not exceeding $3,000. And thereby she contracted to make no settlement, adjustment, or contract regarding the estate, unless by consent of her attorneys. They induced her to sign a power of attorney, giving them entire and full control, with a right to compromise and settle all matters. Then on August 28, 1917, they induced her to make a deed conveying to them a half interest in all the land, 4,161 acres, and a half interest in all the other property of the estate. Then, on August 28th, they induced her to make an assignment transferring to them an undivided half interest in all the estate coming to her as heir at law, legatee, or by assignment or conveyance of other heirs or legatees, with directions to the trustees to deliver such property to them, and with directions to the county court to transfer and decree the same to. them. Then, under date of September 4, 1917, the plaintiff made to her attorneys a mortgage of her interest in the estate, to secure the payment of a promissory note for $12,000, and interest at the rate *595•of 10 per cent, in one year. This note and mortgage was given to secure $7,500, which the attorneys paid in cash to the sister of the deceased for an assignment of all her interest in the estate to May Moran. It ■was also given to secure an additional sum which was not paid. Hence the mortgage secures only $7,500 and interest, and it should not have been taken for a greater sum.
Manifestly theré was nothing in the case to warrant either the original agreement, the deed, or the assignment. While an attorney may bargain for a fair and reasonable fee, he may not in effect rob his client by contracting for an extortionate or exorbitant fee. When Jacob bargained with starving Esau to sell him his birthright for a meal of bread and pottage, he took an unconscionable and unfair advantage of another’s necessity and distress, and that is just what was done in this case. Though Esau may have fully comprehended the nature of his simple bargain, that did not make it fair or conscionable; and though the plaintiff may have fully comprehended the legal tenor and effect of the papers she signed, though she may have been given the most lucid explanations of the same, that does not make the papers either legal, fair, or conscionable. The whole transaction admits of no palliation or excuse. It bears the indelible stamp of unfairness and •oppression. It has subjected the plaintiff to anxiety and ruinous expense far in excess of taxable costs. This expense and every dollar of it the defendants should pay.
An attorney is a minister of justice. He has no right to bind his own client, or any other person, with burdens that are grievous and heavy to be borne.
Addenda per Robinson, J.: Mr. Casey complains that the opinion is a grave personal reflection on his character as an attorney, but it should not be so construed; such is not the purpose of the opinion.